Citation Nr: 1434486	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  07-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to December 1964, including service in the Republic of Vietnam.  He died in August 1995.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Nashville, Tennessee RO.  In September 2011 and November 2013, the Board remanded the matter for additional development which has been completed, and the case has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of his death was pancreatic cancer; alcohol abuse is listed as another significant condition contributing to death but not resulting in the underlying cause of death.

2.  The Veteran was not service connected for any disabilities. 

3.  It is reasonably shown that the Veteran's service in Vietnam and his presumed exposure to herbicides contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter.

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Service connection based on herbicide exposure is presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus but do not include pancreatic cancer or pancreatitis.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran did not have established service connection for any disabilities during his lifetime.

The Veteran died on August [redacted], 1995.  A death certificate signed three days later cited the immediate cause of death as pancreatic cancer of approximately 8 months duration.  Alcohol abuse was cited as another significant condition contributing to death but not resulting in the underlying cause of death.

Private treatment records from 1994 and 1995 reflect the Veteran's ongoing treatment for pancreatic cancer, chronic pancreatitis related to alcohol abuse and also familial in nature, diabetes mellitus, tobacco abuse, and a history of alcohol abuse, among other disabilities.

In September 2011, the Board remanded the matter to obtain a medical opinion with regard to the relationship, if any, between the Veteran's pancreatic cancer and his presumed in-service exposure to herbicides and/or chronic type 2 diabetes mellitus.

In a January 2012 medical opinion based on review of the record, the consulting VA physician outlined the Veteran's relevant medical history and noted that he had several risk factors for developing pancreatic cancer, including smoking for many years, pancreatic damage from a history of heavy alcohol use, and a strong family history of pancreatic abnormalities.  The reviewing examiner noted that the Veteran was diagnosed with insulin dependent diabetes mellitus in 1980, and stage 4 pancreatic cancer with metastasis to the base of the small bowel mesentery in January 1995.  The reviewing examiner opined that the Veteran's diabetes mellitus was more than likely a result of chronic damage to his pancreas as a consequence of heavy alcohol abuse, but also diabetes as previously mentioned was a service connected condition.  The reviewing examiner noted that patients with diabetes mellitus are at increased risk of developing pancreatic cancer then stated that the etiology is uncertain with several theories.  The examiner opined that it is the association of two conditions resulting from chronic damage to the pancreas organ rather than one condition causing the other; however, given the Veteran's exposure to herbicides in Vietnam, his diabetes mellitus could have been caused by that exposure with subsequent increased risk of developing the pancreatic cancer.  The reviewing examiner opined that it is therefore very difficult to make the assumption that the Veteran's diabetes mellitus was caused by one factor and not the other, although from a clinician prospective he favored that the long history of heavy alcohol abuse and documented pancreatitis, manifested by pancreatic calcifications mentioned in the records, likely caused the pancreatic damage that in turn caused the diabetes mellitus in 1980 and the pancreatic cancer in 1995.  The reviewing examiner noted in closing that a review of the chart indicates the Veteran's cause of death was pancreatic cancer and not diabetes.

In November 2013, the Board noted that the January 2012 medical opinion did not answer the questions posed by the Board upon remand and the overall opinion was confusing as well.  The Board remanded the matter in order to obtain a new medical opinion as well as possibly outstanding VA treatment records.

The Board notes that, in response to an October 2011 request, the Social Security Administration stated that the Veteran's folder had been destroyed.  In response to a request for any treatment records for the Veteran from his separation from service in December 1964 until his death in August 1995, the Mountain Home VA Medical Center reported in February 2012 that it had no records responsive to the request.  The claims file includes a March 2012 Formal Finding of Unavailability of VA outpatient treatment records from the Mountain Home Medical Centers and records from the Social Security Administration.

In a June 2014 medical opinion based on review of the record, the consulting VA physician noted the relevant medical history as well as the January 2012 physician's findings and opinions.  The reviewing physician opined that it is less likely than not (less than 50 percent probability) that the Veteran's pancreatic cancer had its onset during active service; the physician noted that despite being followed closely for chronic relapsing pancreatitis for at least the previous 4 years as documented in the private treatment records, the Veteran was not diagnosed with pancreatic cancer until January 1995.  The reviewing physician then opined, in disagreeance with the January 2012 VA physician, that the Veteran's pancreatic cancer is at least as likely as not (50 percent probability or greater) etiologically related to his Vietnam War experiences, including aggravation of clearly and unmistakably pre-existing pancreatitis, idiopathic or familial, with its associated risk of developing pancreatic cancer, by his presumed herbicide exposure, or is otherwise related to active service, to include secondary to his development of diabetes mellitus, which would be presumptively service connected on the basis of exposure to Agent Orange, and is a separate risk factor for pancreatic cancer.  The June 2014 VA physician explained that, per his service treatment records, the Veteran entered service with a pre-existing history of pancreatitis.  The physician then noted that, according to the medical literature, genetic as well as environmental factors have been found to be associated with the development of pancreatic cancer.  The June 2014 physician noted that the January 2012 physician theorized that, given exposure to herbicides, the Veteran's diabetes mellitus could have been caused by exposure to herbicide with subsequent increased risk for developing pancreatic cancer, yet the January 2012 physician instead opined in favor of the Veteran's long history of alcohol abuse and documented pancreatitis causing the pancreatic damage that caused his diabetes mellitus and subsequently pancreatic cancer.

The June 2014 reviewing physician noted that the Veteran's private medical records do not attribute his pancreatitis or pancreatic cancer to alcohol abuse; rather, the assessment following a December 1994 consultation was that the chronic pancreatitis was probably hereditary in origin.  The physician then noted that the Veteran was presumptively exposed to Agent Orange [in service] and developed diabetes mellitus in 1980, which would be service connected based upon exposure to the herbicide.  The reviewing physician cited medical literature discussing diabetes mellitus as a risk factor of pancreatic ductal adenocarcinoma.  Based on a review of the records, the June 2014 physician concluded that the Veteran was allowed to enter service with familial pancreatitis which predisposes to pancreatic carcinoma, and he developed diabetes mellitus in 1980 which, based upon his service in Vietnam from June 1963 to May 1964 and presumptive exposure to Agent Orange, would be service connected.  The physician stated that diabetes mellitus is a risk factor for pancreatic ductal adenocarcinoma and noted that it is not clear from a review of the claims file that the Veteran abused alcohol, although he did smoke.  The reviewing physician opined that the contribution of these various risk factors to the Veteran's development of pancreatic cancer are intertwined and cannot be separated.  

The appellant claims, in essence, that the Veteran's service in Vietnam with presumed exposure to herbicides and his diabetes mellitus contributed to his death.  The medical opinions in this matter are conflicting.  The Board notes that the January 2012 VA physician's opinion against the appellant's claim is confusing and internally inconsistent.  Additionally, that opinion does not discuss the studies cited by the June 2014 VA physician, and therefore the opinion against the appellant's claim is less complete, and merits less probative value, than the opinion June 2014 opinion.  The studies cited by the June 2014 VA physician support that the Veteran's service in Vietnam and presumed exposure to herbicides led to his development of diabetes mellitus, which is a risk factor of pancreatic ductal adenocarcinoma.  The Board finds this opinion persuasive.

In summary, the Board finds that the evidence reasonably establishes that the Veteran's service in Vietnam and his presumed exposure to herbicides therein contributed to cause his death.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

The appeal seeking service connection for the cause of the Veteran's death is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


